      Case 2:01-cv-09346-TJH-BQR Document 91 Filed 04/19/21 Page 1 of 4 Page ID #:445




        1

        2

        3

        4

        5

        6

        7
                                  UNITED STATES DISTRICT COURT
        8
                        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
        9

      10

      11    CONSTRUCTION LABORERS TRUST                  CASE NO.: 2:01-cv-09346-TJH-BQRx
            FUNDS FOR SOUTHERN
      12    CALIFORNIA ADMINISTRATIVE                               RENEWAL OF
            COMPANY, a Delaware limited liability        JUDGMENT BY CLERK (NUNC
      13    company,                                     PRO TUNC) TO 08-20-2020

      14
                                Plaintiff,               [NO HEARING SCHEDULED]
                  vs.
      15                                                 [Hon. Terry J. Hatter, Jr.]
      16    CALIFORNIA CLEANING
            CONTRACTOR, INC., a California
      17    corporation; et al.,
      18                        Defendants.
      19

      20          Judgment Debtors, CALIFORNIA CLEANING CONTRACTOR, INC.,
      21    CLEANUP EXPERTS, ANDRE BISHOP, ANDRE PAUL BISHOP, ANDRE P.
      22    BISHOP, JR., ANDRE PAUL BISHOP, JR., PAUL A. BISHOP, PAUL BISHOP,
      23    JR., PAUL A. BISHOP, JR., PAUL ANDRE BISHOP, JR., ANDRE BAILEY,
      24    ANDRE P. BAILEY, PAUL BAILEY, PAUL A. BAILEY, PAUL ANDRE BAILEY
      25    and ANDREA TAYLOR (hereinafter referred to as “DEBTORS”), having had
      26    Judgment entered on April 24, 2003, renewed on April 14, 2010, renewed on May 14,
      27    2015 and renewed again on August 20, 2020.
      28          NOW, upon application of Plaintiff and Judgment Creditor CONSTRUCTION
                                                    1
#412108.1
      Case 2:01-cv-09346-TJH-BQR Document 91 Filed 04/19/21 Page 2 of 4 Page ID #:446




        1   LABORERS TRUST FUNDS FOR SOUTHERN CALIFORNIA
        2   ADMINISTRATIVE COMPANY, LLC, (hereinafter referred to as “JUDGMENT
        3   CREDITOR”), upon declaration that DEBTORS has failed to pay the total amount of
        4   said Judgment and is indebted to JUDGMENT CREDITOR.
        5         Abstracts of Judgment were recorded as follows:
        6                 Date:                  County:            Instrument No.:
        7                 September 12, 2003     Los Angeles        #XX-XXXXXXX
        8                 February 5, 2007       San Diego          #2007-0079705
        9                 February 9, 2007       Riverside          #2007-0096141
      10                  September 23, 2014     Los Angeles        #20141001979
      11                  December 22, 2014      Los Angeles        #20141392390
      12                  January 23, 2015       Riverside          #2015-0030418
      13          Application for Renewal of Judgment and Renewal of Judgment were recorded
      14    as follows:
      15                  Date:                  County:            Instrument No.:
      16                  July 1, 2010           Los Angeles        #20100905755
      17                  July 1, 2010           Los Angeles        #20100905756
      18                  July 21, 2010          Riverside          #2010-0341341
      19                  July 21, 2010          Riverside          #2010-0341342
      20                  July 2, 2015           Riverside          #2015-0287943
      21                  July 2, 2015           Riverside          #2015-0287944
      22                  September 1, 2015      Los Angeles        #20151082199
      23                  September 1, 2015      Los Angeles        #20151082200
      24                  October 8, 2015        San Diego          #2015-0530294
      25                  October 8, 2015        San Diego          #2015-0530295
      26          A Judgment Lien was filed with the California Secretary of State on August 24,
      27    2020, as instrument number U200014082523.
      28          IT IS HEREBY REQUESTED that Judgment against DEBTORS be renewed in
                                                     2
#412108.1
      Case 2:01-cv-09346-TJH-BQR Document 91 Filed 04/19/21 Page 3 of 4 Page ID #:447




        1   the amount of $172,832.72 as follows:
        2         Renewal of Money Judgment:
        3         a.    Total Judgment…………………………………… $ 161,278.96
        4         b.    Costs after Judgment……………………………… $                         0.00
        5         c.    Less Credits after Judgment………………….…… $                    0.00
        6         d.    Interest after Judgment computed from
        7               May 14, 2015 to July 28, 2020 at 1.33%
        8               accruing at $6.30 per day……………….……....... $            11,553.76
        9         e.    Total Renewed Judgment………………….…….... $ 172,832.72
      10

      11
                                                                                    Deputy Clerk
      12           4/19/2021
            Dated:________________
              NUNC PRO TUNC TO 08/21/2020                  CLERK OF THE COURT
      13
                                                                KIRY K. GRAY
      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26
      27

      28
                                                    3
#412108.1
Case 2:01-cv-09346-TJH-BQR Document 91 Filed 04/19/21 Page 4 of 4 Page ID #:448
